              Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 WP COMPANY LLC
 d/b/a THE WASHINGTON POST,

       1301 K Street NW
       Washington, DC 20071

                       Plaintiff,

 v.                                                 Case No. 20-cv-1082

 U.S. DEPARTMENT OF STATE,
       2201 C Street NW
       Washington, DC 20520

                       Defendant.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff WP Company LLC d/b/a The Washington Post (“the Post”) brings this suit against

Defendant the U.S. Department of State (the “State Department”). In support thereof, the Post

states as follows:

                                      INTRODUCTION

       1.      This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, for declaratory, injunctive, and other appropriate relief. Through FOIA, the Post

sought from the State Department certain records relating to several visits that U.S. diplomats

made to the Wuhan Institute of Virology (“WIV”) in 2018.

       2.      The Post asked for expedited processing of this straightforward FOIA request for

two discrete and clearly identified records because they are urgently needed to inform the public

on the activities of the federal government in connection with the COVID-19 pandemic.

       3.      In violation of FOIA, the State Department has denied expedited processing.
             Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 2 of 7



                                             PARTIES

       4.      Plaintiff, the Post, is a news organization based in Washington, D.C. It publishes

the leading daily newspaper, by print circulation, in the nation’s capital, as well as the website

washingtonpost.com, which reaches more than 80 million unique visitors per month, according

to independent auditor comScore. Since 1936, the Post has won 68 Pulitzer Prizes.

       5.      Defendant, the State Department, is an agency within the meaning of 5 U.S.C.

§ 552(f)(1). The State Department has possession and control of the records requested by the Post.

                                 JURISDICTION AND VENUE

       6.      This action arises under FOIA. This Court has subject matter jurisdiction over this

action and personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) &

(a)(6)(E)(iii). This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       7.      Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                    FACTUAL ALLEGATIONS

I.     The Diplomatic Cables

       8.      In 2015, WIV became the first laboratory in China to achieve the highest level of

international bioresearch safety.

       9.      Research subsequently conducted at WIV included studies on bat coronaviruses.

       10.     Between January and March 2018, diplomats from the U.S. Embassy in Beijing

visited WIV on multiple occasions.

       11.     For the last such visit, on March 27, 2018, Brian “Rick” Switzer, the U.S.

Embassy’s counselor of environment, science, technology, and health, co-led the delegation.

       12.     U.S. officials in China transmitted two unclassified diplomatic cables to

Washington, D.C. relating to these visits.

       13.     According to the Post’s reporting, one of these cables, sent on January 19, 2018,

                                                  2
             Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 3 of 7



noted that WIV’s lab had a serious shortage of appropriately trained technicians and

investigators needed to operate safely.

       14.       According to the Post’s reporting, the cables urged that the U.S. should provide

WIV with additional support, including because its research on bat coronaviruses was important

but dangerous.

       15.       According to the Post’s reporting, the U.S. government provided no additional

assistance to the WIV lab in response to these cables.

II.    The COVID-19 Pandemic

       16.       On December 31, 2019, China notified the World Health Organization (“WHO”)

about pneumonia cases of an unknown origin in Wuhan. The WHO subsequently identified and

declared a public health emergency over the outbreak of a novel coronavirus SARS-CoV-2,

which causes the disease COVID-19. See https://www.state.gov/coronavirus/.

       17.       According to the U.S. Centers for Disease Control and Prevention (“CDC”),

SARS-CoV-2 has its “origins in bats.” See https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/summary.html.

       18.       CDC confirmed the first case of COVID-19 in the United States on January 21,

2020, in a patient who had “returned to the United States from Wuhan.” See

https://www.cdc.gov/media/releases/2020/p0121-novel-coronavirus-travel-case.html.

       19.       On January 31, 2020, U.S. Secretary of Health and Human Services Alex Azar

declared a public health emergency for the United States with regard to COVID-19. See

https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-emergency-

us-2019-novel-coronavirus.html.

       20.       COVID-19 is believed to have infected at least 891,000 people and killed 50,857



                                                  3
               Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 4 of 7



people in the United States. Those figures are current as of this filing but continue to be updated

at https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-deaths/.

III.   The Post’s FOIA Request and Related Reporting

       21.      The Post submitted a FOIA request (the “Request”) to the State Department on

April 3, 2020, seeking “[t]wo cables sent from the US Mission in China about former counselor

of Environment, Science, Technology and Health Brian ‘Rick’ Switzer’s March 2018 visit to the

Wuhan Institute of Virology (WIV),” which “included information about the WIV, including

potentially unsafe procedures and security lapses at the institute,” and which “were marked

unclassified.” A true and correct copy of the Request is attached hereto as Exhibit A.

       22.      The Request asked for expedited processing because the Post is primarily

engaged in the dissemination of information and because there is an urgent need to inform the

public about activities of the federal government, namely on the grounds that:

             a. Knowledge of the origin and efforts to prevent the COVID-19
                pandemic is a matter of current exigency to the American public;

             b. Delay in releasing information about the State Department’s
                knowledge and reporting will compromise the recognized public
                interest in being informed of the State Department’s study and
                warning of unsafe virus testing conditions in Wuhan, China;

             c. State Department reporting on unsafe practices at Chinese testing
                facilities are clearly federal government activity; and

             d. There are credible claims, including by the United States Senate
                Select Committee on Intelligence, that aspects of the government’s
                activity in monitoring Chinese practices and reporting the origin of
                the Covid-19 virus are improper.

       Ex. A at 1-2.

       23.      The Post’s FOIA Director, Nate Jones, certified that these grounds for expedited

processing were true and correct to the best of his knowledge. Ex. A at 2.

       24.      On April 14, 2020, the Post published an article by Josh Rogin titled “State

                                                  4
             Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 5 of 7



Department cables warned of safety issues at Wuhan lab studying bat coronaviruses” (the “Post

Report”). A true and correct copy of the Post Report is attached hereto as Exhibit B.1

       25.     The Post Report disclosed the existence of the diplomatic cables, reported on their

contents in part, and noted that the State Department “declined to comment” on “details of the

story.” Ex. B at 2.

       26.     Members of Congress called for more information about WIV in direct response

to the Post Report. See, e.g., https://twitter.com/michaelcburgess/status/1250160240621912070

(U.S. Rep. Michael Burgess); https://twitter.com/SenTedCruz/status/1250113837627576320

(U.S. Sen. Ted Cruz); https://twitter.com/SenToddYoung/status/1250083135494250497 (U.S.

Sen. Todd Young).

       27.     On April 15, 2020, Martha MacCallum of Fox News interviewed U.S. Secretary

of State Mike Pompeo about the COVID-19 pandemic. That interview included an exchange

specifically about the Post Report:

               MacCallum: So I want to ask you about these cables, this story that
               came out a couple of days ago in The Washington Post by Josh Rogin, that
               said that there were cables that were highlighting very big concerns about
               what was going on in these Wuhan labs; that they felt that there weren’t
               enough people there given the highly contagious and dangerous materials
               that they were dealing with, with these bats and these viruses. They said
               that it was highly likely that a pandemic could result from how mishandled
               everything was there. What happened to those cables? Who received
               them in the State Department? Who went over them in the State
               Department two years ago?

               Secretary Pompeo: Martha, I appreciate you want to ask about that. I
               can’t comment on the cables tonight. I can say this: this is a laboratory
               that contained highly contagious materials. We knew that. We knew that
               they were working on this program. Many countries have programs like
               this. And in countries that are open and transparent, they have the ability
               to control and keep them safe and they allow outside observers in to make

1
 The Post Report is available at https://www.washingtonpost.com/opinions/2020/04/14/state-
department-cables-warned-safety-issues-wuhan-lab-studying-bat-coronaviruses/ as well.


                                                5
              Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 6 of 7



                  sure all the processes and procedures are right. I only wish that that had
                  happened in this place. We would know more about it, and we would
                  know more about what has transpired there, if anything, today.

                  MacCallum: Is that something that you’re looking into, what happened
                  with those bits of information and who followed up on them?

                  Secretary Pompeo: Absolutely, Martha. We’re doing a full investigation
                  of everything we can to learn how it is the case that this virus got away,
                  got out into the world, and now has created so much tragedy, so much
                  death here in the United States and all around the world, and at an
                  enormous cost to the global economy as well.

        See https://www.foxnews.com/media/pompeo-rips-china-come-clean-accountable at

6:58-8:34.

        28.       The State Department denied the Post’s request for expedited processing, by

email, on April 14, 2020. A true and correct copy of that email is attached hereto as Exhibit C.

        29.       As grounds for its denial, the State Department asserted that the Request “does

not demonstrate a ‘compelling need’ for the requested information.” Ex. C at 1.

        30.       To date, the State Department has not provided the Post with a complete response

to the Request.

                                        CLAIM FOR RELIEF

                                       COUNT I
                           Declaratory and Injunctive Relief:
       Wrongful Denial of Expedited Processing in Violation of FOIA, 5 U.S.C. § 552

        31.       The Post realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        32.       FOIA provides this Court with jurisdiction to review “[a]gency action to deny . . .

a request for expedited processing.” 5 U.S.C. § 552(a)(4)(B) & (a)(6)(E)(iii).

        33.       FOIA required the State Department to grant expedited processing of the Request

because the Post demonstrated a compelling need for the requested records.


                                                   6
      Case 1:20-cv-01082 Document 1 Filed 04/24/20 Page 7 of 7



34.    The State Department violated FOIA by denying expedited processing.

                          REQUEST FOR RELIEF

WHEREFORE, the Post respectfully requests that this Court:

      A.    Declare unlawful the State Department’s denial of expedited processing;

      B.    Enter an injunction, pursuant to 5 U.S.C. § 552(a)(6)(E)(iii), directing the

            State Department to process the Request as soon as practicable;

      C.    Provide for expeditious proceedings in this action;

      D.    Award the Post its costs and reasonable attorneys’ fees incurred in this

            action pursuant to 5 U.S.C. § 552(a)(4)(E); and

      E.    Grant such other and further relief as the Court may deem just and proper.

 Dated: April 24, 2020            Respectfully submitted,

                                  BALLARD SPAHR LLP

                                  /s/ Charles D. Tobin
                                  Charles D. Tobin (#455593)
                                  Maxwell S. Mishkin (#1031356)
                                  1909 K Street, NW, 12th Floor
                                  Washington, DC 20006
                                  Telephone: (202) 661-2200
                                  Fax: (202) 661-2299
                                  tobinc@ballardspahr.com
                                  mishkinm@ballardspahr.com

                                  Counsel for Plaintiff WP Company LLC
                                  d/b/a The Washington Post




                                        7
